Title: John Adams to Charles Adams, 20 April 1796
From: Adams, John
To: Adams, Charles


          
            Dear Sir
            Philadelphia April 20. 1796
          
          I recd. yesterday your favour of the 18 by the Post Mr Van Persyn, whom you mention as the Bearer I have neither Seen nor heard of. My Conclusion is that he is not yet come on. I should be very glad to See him and receive the Letters he brought for me. My Friendship for Mr Luzac will be motive enough to do him all the Service in my Power.
          The Disposition of The H. of R. is very firm not to say Obstinate— Yet there are hopes and favourable Symptoms. Few Members have yet committed themselves and many may retreat—but others may consistently enough Vote for the Appropriations who have voted for the call for Papers. But much, indeed all will depend upon the Exertions of the People out of Doors in Expressing their sense & Wishes.
          Twenty nine Members, a Majority of the Majority are from two States Virginia & North Carolina, all moving as one Man, not a dissenting Voice among them, appearing as if all drawn by one Cord— Yet this is boasted of as expressing the sense of the People.
          Some Persons think that a few will come over, a few take their Leave, and a Majority vote the Appropriations.
          A Worthy Friend of mine from one of the States to the southward of this, who is better acquainted with the southern Members than I have the honour to be, tells me that many of them are ignorant illitterate and stupid to a great degree and led by Mr M. Mr G. and now by Mr Gal. &c
          Bitterness against the Government seems to have been the Qualification chiefly sought for in the Candidates and Candour Talents and Integrity little regarded, in the last Elections.
          Does your present Assembly meet in November or the newly elected one?
          It is a Consolation that New York is coming to a better Temper and Way of thinking.
          I had a Line with some Newspapers from your Brother in London of the 1. of Feb. My Love to Mrs Adams.
          
          I Sympathize with the Family in the unpleasant Fate but more in the unworthy Conduct of the one you mentioned to me— Pray wt is become of him. I am / affectionately your
          
            John Adams
          
        